

Exhibit 10.2


[*Designates portions of this document have been omitted pursuant to a request
for
 confidential treatment filed separately with the Commission]


SUPPLY AGREEMENT


This Supply Agreement (“Agreement”) is entered into and effective on June 22,
2007 (the “Effective Date”), by and between Grain Enhancement, LLC, a Delaware
limited liability company (“Company”), and NutraCea, a California corporation
(“NutraCea”) on the following terms and conditions:


BACKGROUND AND PURPOSE


A.     Operating Agreement. NutraCea and Pacific Advisors Holdings Limited
(“Pacific Advisors”), a company incorporated under the laws of British Virgin
Islands have entered into an Operating Agreement dated as of June 22, 2007
(“Operating Agreement”) establishing the Company in order to produce, sell,
market and otherwise distribute SRB (defined below) throughout the Territory
(defined below). The Company has obtained a license right from Pacific Advisors
to produce SRB pursuant to a sublicense of the License Agreement between
NutraCea and Pacific Advisors dated 22, 2007 (the “License”).


B.     Facilities. The Company desires to purchase SRB from NutraCea until the
Company completes construction of sufficient proprietary rice bran stabilization
facilities (“Facilities”) within the Territory and can produce sufficient amount
of SRB to meet its marketing and distribution needs in the Territory.




AGREEMENT
 
1.    Definitions. As used herein, the following terms shall be defined in the
manner set forth below:
 
1.1.    SRB. “SRB” means stabilized rice bran and derivatives as set forth in
Exhibit A attached hereto, supplied by NutraCea hereunder, of a grade equal to
or better than the grade customarily utilized for human consumption, in
accordance with standards reasonably established by NutraCea from time to time.
 
1.2.    Territory. “Territory” means the Republic of Indonesia, Vietnam,
Thailand, Malaysia, Singapore, Australia and New Zealand.


 
2.    Quality, Ordering; Delivery.


2.1.    Sale. NutraCea agrees to sell to Company and Company agrees to purchase
exclusively from NutraCea all of Company‘s requirements for SRB that are not
produced directly by the Company.

 

--------------------------------------------------------------------------------


 
2.2.    Delivery. Title and risk of loss of all SRB sold hereunder shall pass to
the Company, upon the SRB and proper documentation being delivered to the
carrier at NutraCea’s shipping point.


2.3.    Ordering. Purchase orders for the SRB shall be submitted by the Company
at least two (2) weeks prior to the requested delivery date. NutraCea shall
acknowledge each such order following receipt of the purchase orders. If any
terms or conditions contained in such purchase order or acknowledgement conflict
with the terms of this Agreement, the terms and conditions of this Agreement
shall apply to the transaction. NutraCea agrees to fill all such purchase orders
on the specified delivery date, provided that such delivery date is at least
ninety (90) days after the receipt of the order or a binding forecast.

 
3.    Exclusive Supply; Obligations of the Parties; Minimum Purchase
Requirements.
 
3.1.    Exclusivity. During the term of this Agreement, and with the exception
of all SRB produced by the Company from its Facilities, the Company agrees that
NutraCea shall be the exclusive supplier of Company’s requirements for SRB for
use by Company with respect to any products of Company that include SRB as an
ingredient (the “Products”).
 
3.2.    Restrictions. Except as expressly approved in writing, Company shall not
market, sell or distribute, directly or indirectly, SRB outside of the Territory
or in competition with NutraCea in Australia and New Zealand.
 
3.3.    Reserved Rights. NutraCea reserves the right, in its sole discretion, to
directly or indirectly market and sell its SRB anywhere in the world outside of
the Territory, and to appoint value added resellers, distributors and
independent sales representatives to directly or indirectly market and sell SRB
and any and all types of value added products anywhere in the world.
 
3.4.    Obligations of Parties. In furtherance of this Agreement, Company and
NutraCea, as the case may be, shall also be responsible for the following, each
of which shall constitute a material obligation of the party hereunder:
 
3.4.1.    Company Compliance with Laws. Company shall be solely responsible for
complying with applicable laws and regulations with respect to marketing,
labeling, distributing, and selling the Products in the Territory, in the
performance of its obligations hereunder, and in any of its dealings with
respect to the Products. Company shall also obtain all appropriate governmental
and legal permits and consents required for the market and sale of the Products.
 
3.4.2.    Training; Materials. NutraCea shall provide Company with copies of its
existing SRB marketing and business development materials and other SRB related
information available to NutraCea that would be reasonably useful to assist
Company with marketing plans and sales training for the Products; provided,
however, that such access shall not require NutraCea to disclose any information
which is confidential product and/or proprietary information, and Company shall
not use any of these materials in Company’s marketing or promotional materials
without NutraCea’s express prior written consent, such consent not to be
unreasonably withheld or delayed.
 

--------------------------------------------------------------------------------


 
3.4.3.    Conduct of Business. Company shall: (i) conduct its business in a
professional and workmanlike manner that reflects favorably on NutraCea, the SRB
and the Products and in compliance with all applicable laws in the Territory;
(ii) take all reasonable actions necessary to prevent and avoid deceptive,
misleading or unethical practices with respect to any product; (iii) make no
false or misleading representations with regard to the Products or SRB; and (iv)
make no representations, warranties or guaranties to anyone with respect to the
specifications, features or capabilities of the SRB that are inconsistent with
NutraCea’s product literature.
 
3.4.4.    Product Pricing; Marketing. Company shall be free to unilaterally
determine the prices for the Products. Company shall not discriminate unlawfully
among customers in prices, terms or in any other manner. Company shall be solely
responsible for commercializing the Products within the Territory, and shall be
solely responsible for the manner in which it will advertise and otherwise
promote the Products. Company shall develop sales, marketing, advertising,
labeling, content, and packaging for the Products for distribution as set forth
herein, and any portion of such materials that contains claims regarding SRB or
utilizes NutraCea trademarks or logos shall be subject to the prior written
approval of NutraCea.
 
3.4.5.    Forecasts. Company acknowledges that NutraCea must make long-term
commitments for SRB materials. As such, NutraCea requires that Company provide
good faith forecasts of the amount of SRB that it anticipates that it will
purchase under this Agreement. On or before the fifth (5th) day of each calendar
month, Company shall provide NutraCea with the following: (i) a tentative twelve
(12) month forecast of Company’s SRB requirements for shipping during each of
the next twelve (12) months; and (ii) a firm and binding commitment of the
minimum amount of SRB that will be purchased by Company in the next [*]. The
Company shall promptly submit a purchase order under Section 2.3 for all SRB
included in a [*] binding forecast.
 
3.4.6.    Labeling. Company shall not sell any animal grade SRB or derivatives
of such product for human use or consumption. Company shall label all Products
containing animal grade product as for animal use only and shall notify its
customers of this limitation in a reasonable manner.
 
3.4.7.     Storage Requirements. Company acknowledges and agrees that the
purchased SRB is perishable and as such, Company shall: (i) comply with all
reasonable SRB storage requirements provided by NutraCea; and (ii) be solely
responsibility for the quality control of SRB after its receipt of the SRB.
 
3.4.8.    No Sales Outside of Territory; Export Control. Company shall not
export, directly or indirectly, any of the Products to any other country or
province outside of the Territory without the express prior written consent of
NutraCea. If such consent is provided by NutraCea, Company shall comply with all
export laws, and import and/or export directly or indirectly to any other
country, which export shall be subject to all applicable export laws,
regulations and rules. Company shall hold NutraCea harmless and indemnify it for
any fines, penalties or other liability (including attorneys’ fees) that result
from or arise out of Company’s failure to meet these obligations.
 

--------------------------------------------------------------------------------


 
3.4.9.    Product Complaints; Notification. Company shall promptly provide to
NutraCea, detailed reports of any comments and complaints received by Company
relating to problems with SRB. In addition, Company shall notify NutraCea in
writing of any legal action, claim or proceeding involving SRB or Products no
later than five (5) days after Company learns of any such claim or proceeding.


3.4.10.    Minimum Purchase.  Company hereby agrees that (i) within [*] calendar
days following the date of this Agreement, Company shall place an initial
purchase order with NutraCea for at least [*] U.S. Dollars ($ [*]) of SRB (the
“Initial Purchase Order”) and (ii) within [*] from the date of the Initial
Purchase Order, Company, shall place a subsequent purchase order with NutraCea
for [*] U.S. Dollars ($ [*]) of SRB. Other than the foregoing purchase order and
all amounts forecast in a [*] binding commitment pursuant to Section 3.4.5,
Company shall not be obligated to purchase any additional amount, or any minimum
amount, of SRB under this Agreement. 
 
3.4.11.    Supply Obligations. NutraCea agrees to produce and have available
sufficient SRB to fill all amounts forecast in a [*] binding commitment pursuant
to Section 3.4.5, and to have such amounts available for delivery to Company.


4.    Prices; Payments and Taxes.


4.1.    Prices. Until the first anniversary of this Agreement, the purchase
price of all SRB purchased hereunder shall be [*] U.S. Dollars ($ [*]) per
metric ton of SRB. In the event that this Agreement is still in effect after the
first anniversary hereof, the purchase price for all SRB sold to Company under
this Agreement shall be [*] metric ton of SRB (including the cost or acquiring
the raw rice bran from third party sources, but excluding general corporate
overhead and other administrative costs not directly related to the production
of the SRB). NutraCea shall provide written notification to Company of price
increases after the first anniversary no less than sixty (60) days prior to any
such price change.


4.2.    Payment of Prices and Charges. Full payment of all purchase orders shall
be due and payable to NutraCea, in immediately available funds, within ten (10)
days by wire transfer or by check, from the date of delivery to the shipping
point as verified by the carrier selected to transport the SRB. All prices are
exclusive of shipping and handling charges, which shall be invoiced to Company.
All payments shall be made in United States Dollars. Company shall not take any
credits or offsets against amounts billed Company by NutraCea without NutraCea’s
prior written consent.


4.3.    Late Payment. Late payments shall accrue interest at a rate of [*]
percent ([*] %) per month or the maximum permissible statutory rate if it is
less. In the event that Company fails to fulfill the terms of payment, NutraCea
may decline to make further deliveries and suspend its performance under this
Agreement until all amounts due are paid by Company in full.
 

--------------------------------------------------------------------------------


 
4.4.    Taxes; Withholding. Any and all amounts payable under this Agreement do
not include any government taxes (including without limitation sales, use,
excise, and value added taxes, or other taxes or tariffs) or duties imposed by
any governmental agency that are applicable to the export, import, or purchase
of the product(s), and Company shall bear all such taxes and duties. The
foregoing does not apply, however, to income taxes payable by NutraCea to state
or municipal governments of the United States. When NutraCea has the legal
obligation to collect such taxes or duties, the appropriate amount may be added
to Company’s invoice and paid by Company unless Company provides NutraCea with a
valid tax exemption certificate authorized by the appropriate taxing authority.
Any such taxes which are otherwise imposed on payments to NutraCea shall be the
sole responsibility of Company. Company shall hold NutraCea harmless for any
taxing authority or such other responsibility relative to this issue. All
payments by Company specified in this Agreement are expressed as net amounts and
shall be made free and clear of, and without reduction for, any withholding
taxes, unless otherwise provided in this Agreement. Any such taxes which are
otherwise imposed on payments to NutraCea shall be the sole responsibility of
Company. If any applicable law requires Company to deduct or withhold amounts
from any payments to NutraCea under this Agreement, Company shall effect such
deduction or withholding, remit such amounts to the appropriate taxing
authorities and promptly furnish NutraCea with tax receipts evidencing the
payments of such amounts. NutraCea shall provide all such assistance as Company
may reasonably require in obtaining such withholding tax certificates.
 
5.    Term and Termination.


5.1.    Term. Subject to Section 5.2 below, the term of this Agreement shall
commence as of the Effective Date and shall continue for a period of [*].
Thereafter, the term shall continue on a month to month basis until terminated
by either party in writing upon [*] days written notice.


5.2.    Termination. Notwithstanding the foregoing, the indicated Party shall
have the right to terminate this Agreement with immediate effect upon the
occurrence of one of the following:


(a)    If either Party has become insolvent or bankrupt or has resolved to
dissolve or liquidate or be acquired, the other Party may terminate this
Agreement without liability to either Party.


(b)    If either Party has committed a material breach of this Agreement and has
failed to cure such breach within thirty (30) days following notification of
such breach by the other Party or such breach cannot be cured, the other Party
shall have a right to terminate; provided, however, that the right to cure a
breach for non-payment of invoices shall be five (5) business days.


 
6.    Warranties and Indemnity.


6.1.    Warranty. [*]. Payment for goods specified herein shall not constitute
an acceptance thereof. If determined to be non-conforming pursuant to the
foregoing provisions, SRB may be rejected by returning it for credit or
replacement at the Company’s risk, and all handling and transportation expenses
both ways will be assumed by the Company. Except as set forth in this Agreement,
neither Company nor NutraCea makes any representations or warranties of any
kind, whether express or implied (including without limitation any implied
warranty of merchantability or fitness of the Products for a particular
purpose), under this Agreement.



--------------------------------------------------------------------------------


 
6.2.    Claims. Company shall notify NutraCea upon notification of any claim
made against the Products.


6.3.    Technical Service. At the request of Company, NutraCea shall furnish
such technical advice (at no material cost to NutraCea) as it has reasonably
available to Company with respect to the SRB and Products.




7.    Limitation of Liability.


7.1.    Limitation. IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE TO
THE OTHER PARTY OR ANY THIRD PARTY FOR LOST PROFITS, DATA OR BUSINESS, OR FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES OF ANY
KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND ON
ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE). THE LIMITATIONS SET FORTH IN THIS SECTION WILL APPLY
EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.


7.2.    Waiver. NUTRACEA MAKES NO WARRANTIES OR REPRESENTATIONS AS TO THE
PERFORMANCE OF THE SRB, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT. ALL
IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY EXCLUDED.




8.    Confidentiality.


8.1.    Definition. “Confidential Information” means any information or
compilation of information which is disclosed by one party hereto (“Disclosing
Party”) to another party (“Receiving Party”) hereunder, which is proprietary to
the Disclosing Party and which relates to its existing or reasonably foreseeable
business, including, but not limited to, trade secrets and information contained
in or relating to product designs, manufacturing methods, processes, techniques,
tooling, sales techniques, marketing plans or proposals, pricing and sales
information, financial information, existing or potential customer lists and all
other customer information. Information shall be treated as Confidential
Information irrespective of its source and all information which the Disclosing
Party identifies as being “confidential” or “trade secret” shall be presumed to
be Confidential Information. Notwithstanding the above, the term Confidential
Information shall not include information:



--------------------------------------------------------------------------------


 
(a)    which was in the public domain at the time of disclosure by the
Disclosing Party to the Receiving Party;


(b)    which is published or otherwise comes into the public domain after its
disclosure to the Receiving Party through no violation of this Agreement, by the
Receiving Party;


(c)    which is disclosed to the Receiving Party by a third party not under an
obligation of confidence;


(d)    which is already known by the Receiving Party at the time of its
disclosure to the Receiving Party by the Disclosing Party as evidenced by
written documentation of the Receiving Party existing prior to such disclosure;


(e)    which is independently developed by the Receiving Party through persons
who have not had, either directly or indirectly, access to or knowledge of the
Confidential Information of the Disclosing Party, as evidenced by written
documentation of the Receiving Party; or


(f)    which is required to be disclosed by any law or governmental regulation
or produced under order of a court of competent jurisdiction; provided, however,
that the Receiving Party provide the Disclosing Party written notice of such
request or order and Disclosing Party is provided with an opportunity to attempt
to limit such disclosure.
 
8.2.    Nondisclosure. During the term of this Agreement and at all times
thereafter, the Receiving Party agrees to hold in strictest confidence and to
never disclose, furnish, communicate, make accessible to any person or use in
any way for the Receiving Party’s own or another’s benefit any Confidential
Information or permit the same to be used in competition with the Disclosing
Party. The Receiving Party agrees to use prudent and reasonable means to protect
the Confidential Information.
 
8.3.    Injunctive Relief. In the event of any breach of this Section 8, the
parties agree that the non-breaching party will suffer irreparable harm for
which money damages would be an inadequate remedy. Accordingly, the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other available remedies at law or in equity.
 
9.    Miscellaneous.
 
9.1    Assignment. Neither party may assign any of its rights or obligations
under this Agreement to any third party without the other party's prior written
consent; provided, however, that either party may assign its rights and
obligations hereunder without the other party's consent to a third party that is
acquiring or merging with such party or that is purchasing all or substantially
all of such party's assets (or the line of business) that are the subject matter
of this Agreement, provided that the assignee expressly assumes all of such
party's rights and obligations under this Agreement.



--------------------------------------------------------------------------------


 
9.2.    Notices. All notices required hereunder shall be sent by certified mail
return receipt requested, express courier with a nationally recognized courier
service or by telex confirmed by such certified mail, to the party to be
notified at its following address or at such other address as shall have been
specified in written notice from the party to be notified.
 

--------------------------------------------------------------------------------


   
     If to NutraCea:


NutraCea
5090 North 40th Street, Suite 400
Phoenix, AZ 85018
Attn: Brad Edson


With a copy to:


Weintraub Genshlea Chediak Law Corporation
400 Capitol Mall, Suite 1100
Sacramento, CA 95818
Attn: Chris Chediak


If to Company:


Grain Enhancement, LLC
5090 North 40th Street, Suite 400
Phoenix, AZ  85018
Attn: President
 
9.3.     Entire Agreement. The foregoing is the parties’ entire agreement,
superseding all prior oral or written agreements and understandings with respect
to the subject matter hereof.


9.4.    Modification and Amendment. This Agreement may be modified or amended
only in writing and signed by both parties.


9.5.    Survival. The provisions of this Agreement that by their terms or
context are intended to survive termination of this Agreement, shall so survive
the termination of this Agreement.


9.6.    Governing Law. The parties agree that this Agreement shall be governed
by the laws of the State of California. Company and NutraCea expressly agree
that any action at law or in equity arising under this Agreement shall be filed
only in the Courts of the State of California in a county of competent
jurisdiction or the United States District Court in a California district of
competent jurisdiction. The parties hereby consent and submit to the personal
jurisdiction of such courts for the purposes of litigating any such action.


9.7.    Recovery of Legal Fees and Costs. In the event any litigation is brought
by either party in connection with this Agreement, the prevailing party in such
litigation shall be entitled to recover from the other party all the costs,
attorneys' fees and other expenses incurred by such prevailing party in the
litigation.


9.8.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
 

--------------------------------------------------------------------------------




9.9.    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto, and their respective legal successors and
permitted assigns.


9.10.    Waiver. Performance of any obligation required of a party hereunder may
be waived only by a written waiver signed by the other party, which waiver shall
be effective only with respect to the specific obligation described therein.
 
9.11.    Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
9.12.    Publicity. Neither party shall disclose the terms of this Agreement
without the prior written consent of the other party, except as may be required
by applicable law, in which event, the disclosing party shall endeavor to give
the non-disclosing party prompt notice in order to allow the non-disclosing
party the opportunity to seek a protective order. Notwithstanding any of the
foregoing to the contrary, (i) the terms and conditions of this Agreement may be
disclosed by a party to bona fide potential investors, acquirors or partners of
such party in the course of such person’s due diligence investigation of such
party, where such person has entered into a written non-disclosure agreement
with such party that includes terms no less restrictive than those included
herein, and (ii) either party may disclose the existence of this Agreement.
 
9.13.    Indemnification. Notwithstanding the availability and policy limits of
any insurance, each party shall defend, indemnify and hold the other, and its
subsidiaries, divisions and affiliates and their respective officers, directors,
agents and employees, harmless from and against any and all losses, claims,
liabilities, damages and legal actions, including reasonable attorneys’ fees and
court costs, resulting from, arising out of, or relating to (i) any breach by
the indemnifying party of any representation, warranty, covenant or agreement
made by of such party set forth herein; and (ii) the inability or failure of the
indemnifying party to perform any of its obligations under this Agreement,
except where the claims or legal actions are the sole result of the other
party’s own negligent acts or omission. This provision shall survive the
termination, completion or expiration of this Agreement.


9.14.    Further Action. The parties agree to take all action necessary or
useful to complete and accomplish the intentions of this Agreement.


9.15.    Relationship of the Parties. Nothing contained herein shall be
construed to make Company the agent of NutraCea or NutraCea the agent of Company
for any purpose, except as specifically set forth herein, and neither party
shall have any right whatsoever to incur any obligations on behalf of or binding
upon the other party, except as specifically set forth herein. Company agrees
that at all times it shall act as an independent contractor in accordance with
the terms of this Agreement, as amended hereby, and that it shall not at any
time represent orally or in writing to any person or entity that it has any
right, power or authority not expressly granted by this Agreement.
 


--------------------------------------------------------------------------------




9.16.    Force Majeure. No liability shall result from delay in performance, or
non-performance; caused by circumstances beyond the control of the party
affected. including, but not limited to, an act of God, fire, flood, war,
Government action, accident, labor trouble or shortage, inability to obtain
material, utilities, equipment or transportation. Quantities so affected may be
eliminated from this Agreement without liability, but this Agreement shall
remain otherwise unaffected. Any party claiming the benefit of this Section 9
shall promptly so notify the other party.














[SIGNATURE PAGE TO FOLLOW]
 

--------------------------------------------------------------------------------




The authorized representatives of the parties have executed this Agreement as of
the Effective Date.
 
 

 NutraCea:  Grain Enhancement, LLC:          By: ______________________________
 By: ________________________________      Title:_____________________________
  Title: _______________________________

 


 





 
[SIGNATURE PAGE TO SUPPLY AGREEMENT]



--------------------------------------------------------------------------------


 
Exhibit A


SRB


Stabilized Rice Bran and the stabilized ran bran solubles and stabilized rice
bran insoluble derivatives (from stage 2 processing)
 
Specifications


 



